*622The opinion of the Court was delivered by
Poché, J.
The attorney general’s motion to dismiss this appeal must prevail.
The transcript which the appellant has filed in this Court, does nob contain a copy of the record in the case of the State vs. Richard Johnson, but it is precisely what it purports to be, a copy of the repord of defendant’s motion for a new trial in that case, and the clerk so certifies.
Hence as a transcript it lacks the most essential requisites of such a document. Besides its absolute insufficiency, it bears evidence on its face that it was made, as it is, under the directions of appellant’s counsel. Hence the fault- is clearly imputable to the appellant himself.
The transcript was filed here on the 28th of April last, a timely motion to dismiss was filed, pointing out its fatal defects; appellant’s brief on the merits was filed on May 16, and yet appellant’s counsel has taken no steps looking to the completion of his transcript.
The rules of practice which regulate the confection of transcripts of appeal in civil cases apply alike to transcripts in criminal causes.
Tested under elementary rules of practice, this transcript is too defective to sustain an appeal. Heirs of Hoover vs. York, 33 Ann. 652.
It is, therefore, ordered, that the present appeal be dismissed.